             Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                                       FOR THE
                             DISTRICT OF MASSACHUSETTS

                                                     )
ELMUTAZ OSMAN                                        )
    Plaintiff,                                       )
                                                     )   Civil Action No. 20-CV-11356
               v.                                    )
                                                     )   COMPLAINT
WILLIAM DWAN, EDWARD GLEESON,                        )
MICHAEL O’HARA, THE CITY OF BOSTON,                  )   JURY DEMANDED
and JOHN DOES 1-5                                    )
      Defendants.
                                                     )



                                       INTRODUCTION

       This action for damages and attorneys’ fees is brought pursuant to 42 U.S.C. § 1983, M.

G.L. c. 12 §11I, M.G.L. c. 258, and Massachusetts Common Law against the City of Boston and

police officers William Dwan, Edward Gleeson, and Michael O’Hara, individually and as police

officers for the City of Boston.

       On the morning of July 18, 2017, Boston Police Detective William Dwan, who was

driving his personal vehicle at the time, drove recklessly and struck the mirror of Mr. Elmutaz

Osman’s vehicle. Detective Dwan then stopped alongside Mr. Osman and engaged him in an

argument. After seeing he was black, Detective Dwan decided to “teach him a lesson” for

perceived slights. He enlisted Edward Gleeson and Michael O’Hara in a conspiracy to assault

and intimidate Mr. Osman by pursuing him, stopping him at gunpoint, threatening him, throwing

him to the ground, handcuffing him, and searching his vehicle.

       To cover his tracks, and in furtherance of the goal to retaliate and intimidate Mr. Osman,

Detective Dwan filed a false incident report alleging that Osman had driven recklessly, appeared
             Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 2 of 14



to have a weapon, and had threatened him. He and his fellow officers then engaged in a nearly

two-year campaign to prosecute Mr. Osman, even though Detective Dwan and his fellow officers

knew the incident report was false. The charges were fabricated, intending only to harass and

bully Mr. Osman. To humiliate and harass Mr. Osman, Detective Dwan and the other police

officers withheld video surveillance and other evidence that showed the police report was

materially false. Eventually, after Mr. Osman refused to capitulate, and after the prosecution

continued the trial on multiple occasions due to Detective Dwan’s “unavailability,” the case was

dismissed when Detective Dwan declined to appear as a witness at trial.

       In the meantime, Mr. Osman, who is gainfully employed at Bunker Hill Community

College and a father of three, lost his extra job as an Uber driver as a result of criminal charges.

This job was necessary for him to help provide for his young family. The trauma of being

stopped at gunpoint and thrown to the ground still haunts him.

                                             PARTIES

       1. Plaintiff, Elmutaz Osman, is an individual who resides at 475 Liberty Street,

Rockland, Massachusetts.

       2. Defendant, City of Boston, is a Massachusetts Municipality duly organized and

having a usual place of business located at l City Hall Plaza, Boston, Suffolk County,

Massachusetts.

       3. Defendant William Dwan is, on information and belief, a resident of Massachusetts

and a City of Boston Police Detective. He is being sued in his individual capacity and in his

capacity as a Police Detective for the city of Boston. On information and belief, William Dwan

has a business address of City of Boston Police Department, Area A1, 40 New Sudbury Street,

Boston, MA 02114.




                                                  2
             Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 3 of 14



       4. Defendant Edward Gleeson is, on information and belief, a resident of Massachusetts

and a City of Boston Police Officer. He is being sued in his individual capacity and in his

capacity as a Police Officer for the city of Boston. On information and belief, Edward Gleeson

has a business address of City of Boston Police Department, Area A1, 40 New Sudbury Street,

Boston, MA 02114.

       5. Defendant William O’Hara is, on information and belief, a resident of Massachusetts

and a City of Boston Police Officer. He is being sued in his individual capacity and in his

capacity as a Police Officer for the city of Boston. On information and belief, Edward Gleeson

has a business address of City of Boston Police Department, Area A1, 40 New Sudbury Street,

Boston, MA 02114.

       6. The Defendants, JOHN DOES 1-5, at all times relevant hereto, were employed as

police officers of the City of Boston, Commonwealth of Massachusetts, and are named

defendants in their personal and official capacity. The Defendants, JOHN DOES 1-5, were acting

under the color of state law and in their official capacities, and at all times material hereto were

acting within the course and scope of their employment with, and are servants, agents, and

employees of, the Defendant, City of Boston. The true names of the Defendants, JOHN DOES

1-5 are unknown to the Plaintiffs. The Plaintiff will amend this Complaint with true names when

they have been ascertained.

                                         JURISDICTION

       7. The Court has jurisdiction over the subject matter of this action pursuant to 42 U.S.C.

§ 1983. The Court has supplemental jurisdiction of claims arising under state law pursuant to 28

U.S.C. § 1367 because the state and common law claims form part of the same case or

controversy and derive from a common nucleus of operative fact.




                                                  3
              Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 4 of 14



        8. The Court has personal jurisdiction over the Defendants because they reside in this

District.

        9. Venue is proper pursuant to 28 U.S.C. § 1391(b), in that the claims in this case arise

out of acts in this District.

                                   FACTUAL BACKGROUND

        10.     Elmutaz Osman is a naturalized U.S. citizen from Sudan. He is married and the

father of three young children. In addition to his job at Bunker Hill Community College, Mr.

Osman worked a second job as an Uber driver to support his family.

        11.     On the morning of July 18, 2017, Mr. Osman, who lived in Weymouth at the

time, drove to his job as an I.T. professional at Bunker Hill Community College. Mr. Osman

traveled in the left lane on Lincoln Street, a one-way street with two lanes. The street was

congested.

        12.     As Mr. Osman traveled on Lincoln Street, there was a double-parked vehicle in

the right lane. As a result, vehicles in that lane attempted to merge into the left lane.

        13.     Mr. Osman gave room for one vehicle on the right to merge in front of him. As

Mr. Osman started to move ahead, a blue Ford Explorer in the right lane attempted to force its

way into the left lane. To avoid a collision, Mr. Osman moved his vehicle to the left side of the

left lane.

        14.     The blue Ford Explorer continued to force its way alongside Mr. Osman and

clipped Mr. Osman’s passenger-side mirror.

        15.     Mr. Osman then encountered a double-parked vehicle and was forced to stop.

Meanwhile, the blue Ford Explorer proceeded several hundred feet, where traffic stopped due to

a traffic light. The Ford Explorer waited for Mr. Osman.




                                                   4
             Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 5 of 14



       16.     When Mr. Osman pulled up, the occupant of the Ford Explorer rolled down his

window. Unknown to Mr. Osman, the occupant of the Ford Explorer was William Dwan, a

police detective. Detective Dwan never identified himself as a police officer. He was driving his

personal vehicle.

       17.     After seeing that Mr. Osman was black, Detective Dwan became belligerent. He

said to Osman: “You stupid?” Mr. Osman replied: “You are the one who is stupid, you hit me.”

Detective Dwan replied: “You stupid. What you got? Show me what you got.” Osman replied

sarcastically, “show me what you got?”

       18.     The light then turned green, Mr. Osman proceeded, turning right at Essex Street

and then on Interstate 93 North, heading to work.

       19.     Detective Dwan pulled in behind Osman and followed him. In retaliation for Mr.

Osman calling him stupid for hitting his car, and because he was black, Detective Dwan called

Lieutenant O’Hara, the Area A1 supervisor, on his personal cell phone. O’Hara called Officer

Gleeson. At the behest of Detective Dwan, Defendants conspired to violate Osman’s rights, place

him in fear, and cause him emotional distress.

       20.     Mr. Osman took Exit 28 at Sullivan Square Sommerville, which is his normal exit

to get to work. At the bottom of the ramp, he was stopped by a police officer. There were

multiple police officers there, including Officer Gleeson. He was ordered to exit his vehicle at

gunpoint, thrown to the ground, and handcuffed.

       21.     On information and belief, the actions taken by the officers at the stop were the

result of the directions of Detective Dwan, Lieutenant O’Hara, and Officer Gleeson.




                                                 5
              Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 6 of 14



        22.    Under the Defendants’ direction, the officers searched Osman and his car and

found nothing. Once the search was completed, Osman was uncuffed and allowed to get to his

feet.

        23.    Detective Dwan, who had followed Mr. Osman to the exit, approached Mr.

Osman and asked him what he wanted to show him. Osman replied that, based on the argument

on Lincoln Street, it was evident that Detective Dwan was looking for a fight.

        24.    Mr. Osman then asked him for his information. Detective Dwan refused to

provide any information. He still would not identify himself as a police officer. Instead, he told

Osman he would get the information in a ticket. When Mr. Osman asked him what for, Detective

Dwan did not answer.

        25.    To justify his actions, Detective Dwan thereafter filed a report falsely stating that

Osman was trying to pass on the left illegally and that he believed that Osman was armed with a

firearm.

        26.    Several days later, Mr. Osman received a citation in the mail for negligent

operation, lane violations, and improper passing.

        27.     The Commonwealth prosecuted Mr. Osman. Although the Boston Police had

video evidence showing Detective’s Dwan’s report was materially false, they withheld that

evidence and continued to prosecute Mr. Osman at Detective Dwan’s insistence.

        28.     On the day of trial, Detective Dwan produced the exculpatory video. Trial had to

be continued so it could be examined.

        29.    Despite the exculpatory video, Detective Dwan and the Commonwealth continued

to pursue the case.




                                                 6
             Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 7 of 14



       30.     Although the case was scheduled for trial, Detective Dwan became “unavailable."

The case was continued. After several continuances, the Court ordered that the case be tried and

that no more continuances would be granted.

       31.     Detective Dwan knew that the criminal charges were without merit. He did not

appear at trial to testify, resulting in dismissal of the case after nearly two years of prosecution.

       32.     As a result of Defendants’ actions, Mr. Osman lost his job as an Uber driver.

                                             COUNT I
                                             ASSAULT

       33.     Plaintiff repeats and realleges paragraphs 1-32 as if fully stated herein.

       34.     At the direction of Detective Dwan, Office Gleeson, and Lieutenant O’Hara,

police officers topped Mr. Osman, threatened him at gunpoint, threw him to the ground,

handcuffed, and searched him with the intent to inflict harm.

       35.     Defendants’ actions were without privilege to do so.

       36.     As a direct and proximate result of the Defendants' actions, the Plaintiff was

caused to suffer severe emotional distress, pain and suffering, loss of work, and to incur legal

fees and other costs.

       37.     Plaintiff is entitled to judgment against Defendants in an amount that will fairly

and adequately compensate him for all other damages recoverable together with interest, costs,

and such other relief as this Honorable Court may deem appropriate.

                                        COUNT II
                                 MALICIOUS PROSECUTION

       38.     Plaintiff repeats and realleges paragraphs 1-37 as if fully stated herein.

       39.     Defendants commenced a criminal proceeding against Mr. Osman without

probable cause and based on Detective Dwan’s materially false report.




                                                   7
               Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 8 of 14



       40.       Defendants continued the criminal proceeding against Mr. Osman based on

Detective Dwan’s materially false report by withholding material and exculpatory evidence.

       41.       The proceeding was pursued with malice based on Mr. Osman’s race and in

retaliation for perceived slights to Detective Dwan by Mr. Osman.

                                     COUNT III
                       VIOLATION OF CIVIL RIGHTS 42 U.S.C. § 1983

       42.       Plaintiff repeats and realleges paragraphs 1-41 as if fully stated herein.

       43.       By engaging in the conduct described above, Defendants deprived the Plaintiff of

clearly established and well settled constitutional rights while acting under color of law.

Specifically, their actions deprived the Plaintiff of his rights secured and guaranteed to him by

the United States Constitution, including but not limited to, his Fourth Amendment right to be

free from unlawful seizure of his person and his Fifth and Fourteenth Amendment rights to due

process of law.

       44.       Furthermore, the wrongful acts were undertaken with gross indifference and

reckless disregard of the Plaintiff’s constitutional rights, and include the following without

limitation:

              A. Detective Dwan was off duty at the time of his encounter with Mr. Osman, and
                 the stop and detention of Mr. Osman was the result of a personal dispute and not
                 the result of any unlawful action by Mr. Osman;

              B. The actions by Detective Dwan and the other Defendants were racially motivated;

              C. Defendants intentionally engaged in actions to intimidate and terrorize Mr.
                 Osman by enlisting the assistance of numerous police officers, stopping Mr.
                 Osman, forcing him from his car at gunpoint, throwing him on the ground and
                 handcuffing him, and searching him and his car when they knew or should have
                 known that there was neither grounds not probable cause for their actions.

              D. Detective Dwan intentionally filed materially false and/or inaccurate pleadings
                 intending to cause Mr. Osman to be prosecuted when he knew or should have
                 known that there were neither grounds nor probable cause for the charges.



                                                   8
               Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 9 of 14




             E. Defendants intentionally withheld exculpatory evidence and continued to
                prosecute Mr. Osman when they knew the charges were false in an effort to
                induce Mr. Osman to enter a plea to justify their actions;

             F. Even after producing evidence that demonstrated that Detective Dwan’s police
                report was false, Defendants continued to pursue the charges.

       45.      As a direct and proximate result of the Defendants’ actions, the Plaintiff was

caused to be stopped, detained, handcuffed, prosecuted, was caused to suffer severe emotional

distress, pain and suffering, loss of work, and to incur legal fees and other costs.

       46.      The above constitutes violations of 42 U.S.C. §1983.

       47.      Plaintiff is entitled to judgment against Defendants in an amount that will fairly

and adequately compensate him for all other damages recoverable together with interest, costs,

and such other relief as this Honorable Court may deem appropriate.

                                           COUNT IV
                             42 U. S.C. § 1983 (CITY OF BOSTON)

       48.      Plaintiff repeats and realleges paragraphs1-47 as if fully stated herein.

       49.      At all times material to this Complaint, Defendant City of Boston, acting through

its Police Commissioner and other supervisory personnel of the City of Boston Police

Department, who are the policymakers for said department, maintained policies, procedures,

and/or customs of deliberate indifference to the constitutional rights of persons in and around the

City of Boston which caused the deprivation of Plaintiff’s constitutional rights.

       50.      Defendants' actions were the result of personal biases, retribution, and racial

motivations.

       51.      Such conduct was consistent with inadequate and negligent training and with the

policies and customs of the City of Boston Police Department at the time they took these actions.




                                                  9
              Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 10 of 14



        52.     By engaging in the above actions, the City of Boston was grossly negligent and

deliberately indifferent to its citizens' civil rights, all in violation of 42 U.S.C. § 1983.

        53.     By engaging in the conduct described above, the City of Boston, by itself and

through the other Defendants, deprived the Plaintiff of clearly established and well settled

constitutional rights while acting under color of law.

        54.     As a direct and proximate result of the Defendants’ actions, the Plaintiff was

caused to be stopped, detained, handcuffed, prosecuted, was caused to suffer severe emotional

distress, pain and suffering, loss of work, and to incur legal fees and other costs.

        55.     Plaintiff is entitled to judgment against Defendants in an amount that will fairly

and adequately compensate him for all other damages recoverable together with interest, costs,

and such other relief as this Honorable Court may deem appropriate.

                               COUNT V
          NEGLIGENCE PURSUANT TO M.G.L. c. 258 § 4 (CITY OF BOSTON)

        56.     Plaintiff repeats and realleges paragraphs1-55 as if fully stated herein.

        57.     Defendants filing false charges against Plaintiff, and the withholding of

exculpatory evidence demonstrating that the report submitted by Detective Dwan was materially

false, resulted in the prosecution of Osman.

        58.     The City of Boston, through the actions of its employees Detective Dwan, Officer

Gleeson, and Lieutenant O’Hara, failed to act in a reasonable manner, and the actions listed

above were negligent resulting in the wrongful prosecution of Mr. Osman.

        59.     The above constitutes violations of M.G.L. c. 258 § 4.

        60.     As a direct and proximate result of the Defendants’ actions, the Plaintiff was

caused to be stopped, detained, handcuffed, prosecuted, was caused to suffer severe emotional

distress, pain and suffering, loss of work, and to incur legal fees and other costs.



                                                   10
             Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 11 of 14



       61.     Plaintiff is entitled to judgment against Defendants in an amount that will fairly

and adequately compensate him for all other damages recoverable together with interest, costs,

and such other relief as this Honorable Court may deem appropriate.

                                     COUNT VI
                        VICARIOUS LIABILITY (CITY OF BOSTON)

       62.     Plaintiff repeats and realleges paragraphs 1-61 as if fully stated herein.

       63.     The City of Boston is vicariously liable for the acts of its agents, servants, and

employees, including Detective Dwan, Officer Gleeson, and Lieutenant O’Hara, and for the

filing of a false incident report and failure to disclose exculpatory evidence, resulting in the

wrongful prosecution of Plaintiff.

       64.     Plaintiff is entitled to judgment against Defendants in an amount that will fairly

and adequately compensate him for all other damages recoverable together with interest, costs,

and such other relief as this Honorable Court may deem appropriate.

                                  COUNT VII
                INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

       65.     Plaintiff repeats and realleges paragraphs1-64 as if fully stated herein.

       66.     Defendants acted intentionally or with gross recklessness as described above,

were extreme and outrageous and beyond all possible bounds of decency.

       67.     The Defendants knew or should have known that emotional distress would result

from their conduct.

       68.     The intentional or grossly reckless actions described above caused the Plaintiff to

suffer severe emotional distress, which no reasonable person should be expected to endure.




                                                 11
             Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 12 of 14



       69.     Plaintiff is entitled to judgment against Defendants in an amount that will fairly

and adequately compensate him for all other damages recoverable together with interest, costs,

and such other relief as this Honorable Court may deem appropriate.

                                  COUNT VIII
                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       70.     Plaintiff repeats and realleges paragraphs1-69 as if fully stated herein.

       71.     Defendants' actions described above were negligent.

       72.     It was reasonably foreseeable that Defendants’ conduct would cause the Plaintiff

emotional harm.

       73.     The intentional or grossly reckless actions described above caused the Plaintiff to

suffer severe emotional distress, which no reasonable person should be expected to endure.

       74.     Defendants’ actions described above caused the Plaintiff to suffer severe

emotional distress.

       75.     Plaintiff is entitled to judgment against Defendants in an amount that will fairly

and adequately compensate him for all other damages recoverable together with interest, costs,

and such other relief as this Honorable Court may deem appropriate.

                                 COUNT IX
                VIOLATION OF MASSACHUSETTS CIVIL RIGHTS ACT

       76.     Plaintiff repeats and realleges paragraphs1-75 as if fully stated herein.

       77.     By engaging in the conduct described above, Defendants interfered and deprived

Plaintiff of his exercise and enjoyment of his civil rights secured under the laws of the

Commonwealth of Massachusetts, in violation of Massachusetts General Laws Chapter 12 § 11I.

       78.     As a direct and proximate result of the Defendants’ violations of M G.L. 12 § 11I,

Plaintiff suffered the injuries described above.




                                                   12
             Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 13 of 14



       79.     Plaintiff is entitled to judgment against Defendants in an amount that will fairly

and adequately compensate him for all other damages recoverable together with interest, costs,

and such other relief as this Honorable Court may deem appropriate.

                                     COUNT X
                       CONSPIRACY – MALICIOUS PROSECUTION

       80.     Plaintiff repeats and realleges paragraphs1-79 as if fully stated herein.

       81.     Defendants conspired and acted in concert in their efforts to maliciously prosecute

the Plaintiff, as outlined above.

       82.     As a direct and proximate result of the Defendants’ conspiracy, Plaintiff suffered

the injuries described above.

       83.     Plaintiff is entitled to judgment against Defendants in an amount that will fairly

and adequately compensate him for all other damages recoverable together with interest, costs,

and such other relief as this Honorable Court may deem appropriate.

                                    COUNT XI
                        CONSPIRACY TO VIOLATE CIVIL RIGHTS

       84.     Plaintiff repeats and realleges paragraphs1-83 as if fully stated herein.

       85.     Defendants conspired and acted in concert to violate Plaintiff's constitutional

rights under color of law, as described above, and in violation of 42 U.S.C. § 1983, §1985 and

M.G.L. 12 § 11I.

       86.     As a direct and proximate result of the Defendants’ conspiracy, Plaintiff suffered

the injuries described above.

       87.     Plaintiff is entitled to judgment against Defendants in an amount that will fairly

and adequately compensate him for all other damages recoverable together with interest, costs,

and such other relief as this Honorable Court may deem appropriate.




                                                13
           Case 1:20-cv-11356 Document 1 Filed 07/17/20 Page 14 of 14



                                  PRAYER FOR RELIEF

   WHEREFORE, Elmutaz Osman prays for the following relief:

   A. That judgment be entered in his favor on all claims;

   B. That the Court award him compensatory and multiple damages, with pre-judgment and
      post-judgment interest, in the maximum amount allowed by law;

   C. That the Court award him attorneys’ fees, costs, expenses, and pre-judgment and post-
      judgment interest; and

   D. That the Court him any and all further and other relief to which he may be entitled at law
      or in equity.


                                      JURY DEMAND

      Elmutaz Osman hereby demands a trial by jury on all counts so triable.

                                    Respectfully submitted,

                                    By his Attorneys,

                                    Sommers Law

Date: 07/17/2020                    By:     /s/ Eric Sommers__________
                                    Eric M. Sommers (BBO #649611)
                                    116 South River Road, Bldg. D
                                    Bedford, NH 03110
                                    Tel.: (603) 570-4854
                                    Eric@sommerslaw.com




                                              14
